Citation Nr: 1141579	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  08-17 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for left hip disability.


REPRESENTATION

Veteran represented by:	Vietnam Era Veterans Association


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the United States Army from March 1976 to November 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Board notes that the Veteran requested a hearing before a decision review officer at the RO in connection with the appeal.  Three separate hearings were scheduled, the last one in August 2009.  The Veteran failed to appear for said hearing, and he has not since asked for it to be rescheduled.

In a March 2011 Board decision, the claim was remanded for further evidentiary development.  The VA Appeals Management Center (AMC) continued the previous denial in an August 2011 supplemental statement of the case (SSOC).  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

As described in the March 2011 Board decision, this matter originally arose on appeal as whether new and material evidence had been submitted to reopen the claim of entitlement to compensation benefits under 38 U.S.C.A. § 1151 for left hip disability.  The record shows that a claim of entitlement to service connection for a left hip disability was denied in a February 2006 rating decision.  The Veteran did not appeal this decision, but he submitted a new claim for a left hip disability due to VA surgery in April 2006.  In its March 2007 rating decision, the RO determined that the February 2006 decision was final, and the Veteran had not submitted new and material evidence to reopen the claim.  However, the Veteran's current claim for an additional left hip disability as the result of VA surgical treatment was not previously reviewed or denied by VA.  Therefore, the issue was recharacterized in the March 2011 Board decision.


FINDINGS OF FACT

The weight of the medical and other evidence of record is against the conclusion that the Veteran incurred an additional disability of the left hip that was caused or aggravated by carelessness, negligence, lack of proper skill, or error in judgment on the part of VA in furnishing hospital care, medical or surgical treatment, or examination, nor was such the result of an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation for a left hip disability under the provisions of 38 U.S.C. § 1151 have not been met.  38 U.S.C.A. § 1151 
(West Supp. 2011); 38 C.F.R. § 3.361 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks compensation pursuant to 38 U.S.C. § 1151 for a left hip disability, which he contends is the result of a January 1984 VA surgery.  See the Veteran's claim dated April 2006.

The Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

Stegall concerns

In March 2011, the Board remanded the case in order for the agency of original jurisdiction to obtain a medical opinion as to issue of 38 U.S.C.A. § 1151 entitlement.  The claim was then to be readjudicated.  

The record indicates that the VA medical opinion was obtained and associated with the Veteran's claims file.  This will be discussed below.  As indicated above, a SSOC was issued in August 2011.  Accordingly, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Veterans Claims Assistance Act of 2000 (the VCAA)

The Board has given consideration to the VCAA.  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist a claimant in the development of a claim.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2011).  

The VCAA alters the legal landscape in three distinct ways: standard of review, notice, and duty to assist.  The Board will now address these concepts within the context of the circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West Supp. 2011).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the veteran.  See 38 U.S.C.A. § 5107 (West Supp. 2011); 38 C.F.R. § 3.102 (2011).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.



Notice

The VCAA requires VA to notify the veteran and the veteran's representative, if any, of any information and any medical or lay evidence not previously provided to VA that is necessary to substantiate the claim.  As part of this notice, VA is to specifically inform the veteran and the veteran's representative, if any, of which portion, if any, of the evidence is to be provided by the veteran and which part, if any, VA will attempt to obtain on behalf of the veteran.  See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002) (a letter from VA to an appellant describing evidence potentially helpful to the appellant, but not mentioning who is responsible for obtaining such evidence, did not meet the standard erected by the VCAA).  

After having carefully reviewed the record, the Board has concluded that the notice requirements of the VCAA have been satisfied with respect to the issue on appeal.  

The Veteran was informed of the relevant law and regulations pertaining to his 38 U.S.C.A. § 1151 claim in a letter from the RO dated January 2007, which also informed him of VA's duty to assist him in the development of his claim.  Specifically, the letter stated that VA would assist the Veteran in obtaining any relevant records from any Federal agency, including the military, VA medical centers, or the Social Security Administration.  With respect to private treatment records, the letter informed the Veteran that VA would make reasonable efforts to obtain such records.  The letter also indicated that a medical examination or opinion would be provided if necessary to make a decision on the Veteran's claim.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court observed that a claim of entitlement to service connection consists of five elements:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  The Veteran was provided with Dingess notice in the January 2007 VCAA letter.  Accordingly, the Veteran received proper notice as to disability rating and effective date pursuant to the Court's Dingess determination.

Because there is no indication that there exists any evidence which could be obtained to affect the outcome of this case, no further VCAA notice is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (VCAA notice not required where there is no reasonable possibility that additional development will aid the veteran).

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim and there is no reasonable possibility that further assistance would aid in substantiating it.  The evidence of record includes the Veteran's service treatment records, the Veteran's statements, Social Security Administration (SSA) records, as well as VA and private treatment records.  

Pursuant to the March 2011 Board Remand, the Veteran was afforded a VA examination in April 2011.  The VA examination report reflects that the examiner interviewed and examined the Veteran, reviewed his past medical history, documented his current medical conditions, reviewed pertinent medical research, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  The Board therefore concludes that the VA examination report is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The Veteran and his representative have not contended otherwise.  

In summary, the Board has carefully considered the provisions of the VCAA in light of the record on appeal, and for the reasons expressed above finds that the development of this issue has been consistent with said provisions.

The Board also observes that all due process concerns have been satisfied.  See 
38 C.F.R. § 3.103 (2011).  The Veteran has retained the services of a representative and declined the option to testify at a personal hearing before a Veterans Law Judge.

Accordingly, the Board will proceed to a decision as to the issue on appeal.

Relevant law and regulations

Statutory law 

In pertinent part, 38 U.S.C.A. § 1151 reads as follows:

"(a) Compensation under this chapter and dependency and indemnity compensation under chapter 13 of this title shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and - 

"(1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was (A) careless, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable."


VA regulations

Effective September 2, 2004, the regulations pertaining to claims for compensation pursuant to 38 U.S.C. § 1151 filed on or after October 1, 1997 (such as this case, in which the Veteran's § 1151 claim was filed in April 2006) were amended.  See 
69 Fed. Reg. 46,426 (Aug. 3 2004) (codified as amended at 38 C.F.R. § 3.361).  Those regulations largely implemented the provisions of 38 U.S.C.A. § 1151.

(i.)  Additional disability

In determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment.  See 38 C.F.R. § 3.361(b) (2011).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause.  See 38 C.F.R. § 3.361(c)(1) (2011).

Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  See 38 C.F.R. 
§ 3.361(c)(2) (2011).  

(ii.)  Carelessness, negligence, etc.

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  See 
38 C.F.R. § 3.361(d)(1) (2011).  

(iii.)  Foreseeability

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen. The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d) (2011).  

Analysis

The Veteran asserts entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for an additional left hip disability resulting from a January 1984 surgery which was performed at the Indianapolis VA Medical Center (VAMC).  See the Veteran's claim dated April 2006.  Having reviewed the record, the Board finds that entitlement to benefits under the provisions of 38 U.S.C.A. § 1151 is not warranted in regard to the left hip.

Where a veteran suffers an injury or aggravation of an injury as a result of VA medical treatment, and the injury or aggravation results in additional disability or death, then compensation, including disability death, or dependency and indemnity compensation, shall be awarded in the same manner as if the additional disability or death were service-connected.  See 38 U.S.C.A. § 1151 (West 2002).
The medical evidence of record demonstrates that in January 1984, the Veteran received surgery on his right wrist including the "[r]emoval of rush pin right distal radius" and "fusion of the right wrist."  The surgery also included a "left iliac crest bone graft."  See the VA treatment records dated January 1984.  Accordingly, it is undisputed that the January 1984 surgery involved the harvesting of bone from the left iliac crest. 

As indicated above, the Board requested a VA medical opinion as the question of whether an additional disability of the left hip was incurred as a result of the January 1984 surgery.  To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause.  See 38 C.F.R. 
§ 3.361(c)(1) (2011).

Initially, the VA examiner indicated that the Veteran has degenerative changes of the bilateral hip joints, a diagnosis of osteoarthritis of the hip joints, and chronic pain.  Critically, following interview and examination of the Veteran, and a review of his claims folder, the April 2011 VA examiner concluded that "[t]here is no nexus linking the Veteran's left hip condition and his left iliac graft surgery."  He explained the rationale for his conclusion:  "[t]he iliac crest is not a joint and the pelvis has no moveable parts.  Furthermore, the Veteran's left iliac crease and scar are non-tender to palpation.  The area that was used for the graft is literally a solid mass of bone.  That is why the deformity on the iliac wing was noted per x-ray."  The examiner continued, "[t]he mild osteoarthritis [that] the Veteran has is in his hip joints, i.e. ball and sockets, has no relationship to the bone graft taken from his iliac crest.  Therefore, the Veteran does not have a hip condition or an iliac crest problem that was caused by the bone graft conducted on January 1984."

The April 2011 VA medical opinion appears to have been based upon clinical expertise and experience, interview and examination of the Veteran, as well as thorough review of the Veteran's treatment records and thoughtful analyses of the Veteran's entire history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that it is the 'factually accurate, fully articulated, sound reasoning' for an examiner's conclusion that contributes probative value to a medical opinion); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").

The Veteran has not submitted a medical opinion to contradict the conclusions of the April 2010 VA examiner.  As was explained in the VCAA section above, the Veteran has been accorded ample opportunity to present competent medical evidence in support of his claim.  He has failed to do so. See 38 U.S.C.A. § 5107(a) (West Supp. 2011) (it is the claimant's responsibility to support a claim for VA benefits).  The Court has held that "[t]he duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence." See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

To the extent that the Veteran is contending that he has an additional disability of the left hip due to the January 1984 surgery, the Board observes that a determination as to additional disability as a result of treatment at a VA facility requires competent evidence.  The Board does not dispute that the Veteran is competent to report his symptoms and provide evidence about what he experienced.  See Layno v. Brown, 6 Vet. App. 465 (1994); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1331 (Fed. Cir. 2006).  However, competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  However, although the Veteran is competent to report observable symptoms such as left hip pain, he is not competent to report that his perceived symptoms are manifestations of an additional disability caused by VA treatment.  Any such assertions by the Veteran are not competent medical evidence and are, therefore, afforded little probative weight.

Accordingly, the competent medical evidence of record demonstrates that the Veteran does not have an additional disability resulting from VA medical care.  In the absence of such evidence, no VA compensation may be paid.  See 38 U.S.C.A. § 1151 (West Supp. 2011).  For reasons explained above, the Board concludes that no permanent disability has been demonstrated as being due to VA medical care.   The Board bases its conclusion on the VA examiner's opinion and the objective medical evidence of record, and accords the Veteran's own medical opinion relatively little weight.

In the absence of additional disability due to VA medical treatment, the matter of alleged VA negligence is moot.  That is, in the absence of an additional disability which is demonstrated to be the result of VA medical care, whether such medical care was careless or not is of no consequence.  Similarly, in the absence of disability due to VA medical treatment, the matter of (un)foreseeability need not be discussed.  See 38 U.S.C.A. § 1151 (West Supp. 2011).

In short, for the reasons and bases expressed above, the Board concludes that a preponderance of the evidence is against the Veteran's claim for VA compensation under the provisions of 38 U.S.C.A. § 1151.  His claim is accordingly denied.


ORDER

Entitlement to compensation for left hip disability under the provisions of 
38 U.S.C.A. § 1151 is denied. 




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


